December 3, 2009










Mr. WAN CHI KWONG and Mr. AI XUEXIANG
as Key Shareholders,




ROLLING RHINE HOLDINGS LTD. and CHINA ZHONGXI YAO GROUP LIMITED
as Subsidiary Guarantors




DBS NOMINEES (PRIVATE) LIMITED and
SEAVI ADVENT EQUITY V (A) LTD
as Beneficiaries
















GUARANTEE














Contents

 Page

1.

INTERPRETATION

1

2.

GUARANTEE

3

3.

CONTINUING GUARANTEE OF PAYMENT

5

4.

DISCHARGE AND RELEASE

5

5.

WAIVER OF DEFENCES

6

6.

DEMANDS

7

7.

REPRESENTATIONS AND WARRANTIES

7

8.

UNDERTAKINGS

8

9.

NOTICES

9

10.

INVALIDITY

10

11.

GOVERNING LAW

10

12.

DISPUTE RESOLUTION

10

13.

MISCELLANEOUS

12

EXHIBIT A KEY SHAREHOLDERS

16

EXHIBIT B INVESTORS

17

GUARANTEE

18








THIS GUARANTEE is made on December 3, 2009

BETWEEN

(1)

ROLLING RHINE HOLDINGS LTD., a British Virgin Islands corporation and
wholly-owned subsidiary of the Company (as defined below) (Rolling Rhine), CHINA
ZHONGXI YAO GROUP LIMITED, a Hong Kong corporation and wholly-owned subsidiary
of Rolling Rhine (China Zhongxi Yao Group) and each future direct and indirect
subsidiary of the Company (the Additional Subsidiaries and together with Rolling
Rhine and China Zhongxi Yao Group, the Subsidiary Guarantors);

(2)

the individuals and entities listed on Exhibit A attached hereto (each, a Key
Shareholder and collectively, the Key Shareholders and together with the
Subsidiary Guarantors, the Guarantors);

(3)

DBS NOMINEES (PRIVATE) LIMITED (the Lead Investor); and

(4)

the individuals and entities listed on Exhibit B attached hereto (each, an
Investor, and together with the Lead Investor, the Beneficiaries).

WHEREAS

(A)

the Beneficiaries, the Key Shareholders and Sinocom Pharmaceutical, Inc. (the
Company) have entered into a Series A Preferred Stock Purchase Agreement dated
October 28, 2009 (Purchase Agreement), pursuant to which each of the
Beneficiaries has agreed to purchase certain shares of Series A Preferred Stock
of the Company (the Series A Preferred Stock); and

(B)

it is a condition precedent to the completion of the Purchase Agreement and the
purchase of the Series A Preferred Stock that the Guarantors enter into this
Guarantee; and

(C)

each of the Guarantors is an affiliate of the Company, will derive substantial
direct and indirect benefits from the financing and other transactions
contemplated by the Purchase Agreement and the other Transaction Documents (as
hereinafter defined) and is willing to execute and deliver this Guarantee in
order to induce the Beneficiaries to enter into the Purchase Agreement and the
other Transaction Documents.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, it
is hereby agreed as follows:

1.

INTERPRETATION

1.1

Definitions: In this Guarantee (including the recitals), except where the
context otherwise requires:





1







Arbitration Agreement shall have the meaning set forth in Clause 12.3.

Business Day means a day other than a Saturday, Sunday or other day on which
banks in the State of New York, Singapore and Hong Kong are required or
authorized to close.

Certificate of Designations means the Certificate of Designations, Number,
Voting Powers, Preferences and Rights of Series A Redeemable Convertible
Preferred Stock of the Company filed with the Nevada Secretary of State creating
and setting for the terms of the Series A Preferred Stock.

First Tribunal shall have the meaning set forth in Clause 12.3.

Group means the Company, Rolling Rhine, China Zhongxi Yao Group or Anqing
Zhongxi Yao, Ltd.

Guaranteed Amounts means any and all amounts whatsoever which are by the terms
of the Transaction Documents required to be paid by the Company or the
Guarantors to the Beneficiaries and references to the Guaranteed Amounts include
references to any part of them.  For the avoidance of doubt, the Guaranteed
Amounts shall include, without limitation, the payment of the Specified Dividend
Amount, the payment of partial liquidated damages under Section 2(c) of the
Registration Rights Agreement, the entire liquidation preference amount set
forth in Section 3(a) of the Certificate of Designations upon any liquidation,
dissolution or winding up of the Company, any amounts payable under Section 2.2
of the Purchase Agreement or Section 9 of the Purchase Agreement, the Accruing
Dividends payable on the Series A Preferred Stock (including, without
limitation, Accruing Dividends accruing during the pendency of any bankruptcy,
receivership, insolvency or similar proceeding, regardless of whether allowed or
allowable in such proceeding), and the Redemption Prices payable under the terms
of the Certificate of Designations.  

Indemnification Agreement means the Indemnification Agreement, dated as of the
date hereof, between the Company and the Series A Director.

Investors’ Rights Agreement means the Investors’ Rights Agreement, dated as of
the date hereof, to be entered into by the Key Shareholders, the Beneficiaries
and the Company.

Pledge Agreement means the Pledge Agreement, dated as of the date hereof,
between Mr. Chi Kwong Wan and the Lead Investor, as security agent for the
Beneficiaries.

PRC means the People’s Republic of China (which for the purpose of this
Guarantee shall not include Hong Kong, Macau and Taiwan).

Registration Rights Agreement means the Registration Rights Agreement, dated as
of the date hereof, to be entered into by the Company and the Beneficiaries.

Rules shall have the meaning set forth in Clause 12.1.





2







Series A Majority Holders means holders of more than 50% of the then outstanding
shares of Series A Preferred Stock.

Specified Date shall have the meaning set forth in Clause 4.2.

Specified Dividend Amount shall have the meaning set forth in Clause 2.1.

Transaction Documents means the Purchase Agreement, the Certificate of
Designations, the Investors’ Rights Agreement, the Voting Agreement, the Pledge
Agreement, the Indemnification Agreement, the Registration Rights Agreement and
this Guarantee and any other agreement executed pursuant to the Purchase
Agreement or this Guarantee.

Voting Agreement means the Voting Agreement, dated as of the date hereof, by and
among the Company, the Key Shareholders and the Beneficiaries.

1.2

Interpretation:  Except where the context otherwise requires, any references in
this Guarantee to:

(a)

a clause shall be to a clause of this Guarantee;

(b)

a term defined in the Purchase Agreement or the Investors’ Rights Agreement
shall have the same meaning in this Guarantee unless otherwise defined;

(c)

any agreement or document (including, without limitation, references to this
Guarantee) shall be deemed to include references to a concession, contract,
deed, franchise, licence, treaty or undertaking and to such agreement or other
document as varied, supplemented, novated or replaced from time to time;

(d)

persons shall be deemed to be references to or to include, as appropriate, any
corporation, association, partnership or other entity and includes their
respective successors, transferees, assigns and any persons with whom they may
at any time amalgamate; and

(e)

winding up includes bankruptcy and any procedure under any applicable law which
is analogous to winding up or bankruptcy.

Headings and the table of contents are for ease of reference only.

2.

GUARANTEE

2.1

In consideration of the Beneficiaries entering into and acting under or in
connection with the Transaction Documents and for other valuable consideration
(receipt whereof the Guarantors hereby acknowledge), subject to the provisions
hereof, each of the Guarantors hereby jointly and severally and unconditionally
and irrevocably (as a primary obligor and not merely as surety):

(a)

guarantees to each of the Beneficiaries prompt performance by the Company and
the Key Shareholders of the respective obligations of the Company and the Key
Shareholders under or in connection with the Transaction Documents





3







and the payment by the Company on the due date of the Guaranteed Amounts in
accordance with the Transaction Documents; and

(b)

undertakes to each of the Beneficiaries that, if and each time that the Company
does not make payment of any amount of the Guaranteed Amounts or does not
perform any of its other obligations, in each case in accordance with the
Transaction Documents and if such non-payment or non-performance has not been
remedied within fourteen (14) days from the date of written notice by the Lead
Investor, such Guarantor shall pay to the Beneficiaries the amounts not so paid
in whatever currency denominated or, as the case may be, perform or procure
performance of any of the Company’s other obligations not performed upon first
written demand by the Lead Investor;

subject to any valid defense, setoff, counterclaim, withholding or other
deduction of any nature available to the Company whether under the Transaction
Documents, law, equity or otherwise, other than defenses that the Company may
possess relating to (i) lack of validity or enforceability of the Purchase
Agreement or any of the other Transaction Documents against the Company arising
from the Company's defective incorporation or organization or lack of
qualification to do business in any applicable jurisdiction, (ii) the Company's
lack of authority to enter into or perform its obligations under the Purchase
Agreement or any of the other Transaction Documents or the due execution and
delivery thereof, or (iii) the termination of existence, dissolution,
liquidation, insolvency, bankruptcy, receivership, or other reorganization of
the Company.

If (i) the Board of Directors of the Company fails to declare a dividend on the
Series A Preferred Stock for all or any unpaid Accruing Dividends (as defined in
the Certificate of Designations) as of the end of any calendar quarter by
the 14th day following the end of such calendar quarter or (ii) the Company
fails to pay such declared dividend in its entirety or any part thereof within
30 days following such declaration, the amount of such dividend not declared or
paid shall be a Guaranteed Amount (the Specified Dividend Amount) guarantied
hereunder and, for the purposes of this Guarantee, the Company shall be deemed
to have failed to have paid such amount on the date of the applicable failure
described in clause (i) or (ii) of this sentence.




Anything to the contrary notwithstanding, in the event that the Company is
prohibited or restricted for any reason from paying any amount required to be
paid under the terms of Section 2.2 of the Purchase Agreement, such amount shall
nonetheless be a Guaranteed Amount guarantied hereunder and required to be paid
by the Guarantors when such amount would otherwise be payable by the Company
under the terms of Section 2.2 of the Purchase Agreement.




2.2

 Each Guarantor acknowledges having received a copy of the Transaction Documents
and confirms its acceptance of the provisions thereof.

2.3

Each Guarantor, jointly and severally, agrees to pay on demand all reasonable
out-of-pocket expenses (including attorneys’ fees and expenses), relating to the





4







enforcement or protection of the Beneficiaries' rights under this Guarantee or
in respect of the obligations guaranteed hereunder, including any incurred
during any “workout” or restructuring in respect of the obligations guaranteed
hereunder and any incurred in the preservation, protection or enforcement of any
rights of the Beneficiaries in any proceeding under any insolvency, bankruptcy,
dissolution, liquidation or reorganization laws.  The obligations of the
Guarantors under this paragraph shall survive the payment in full of the
guaranteed obligations and termination of this Guarantee.

2.4

Each Guarantor, and by its acceptance of this Guarantee, each Beneficiary hereby
confirms that it is the intention of all such persons that this Guarantee and
the obligations of each Guarantor hereunder do not constitute a fraudulent
transfer or conveyance for purposes of the U.S. Bankruptcy Code or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or
any similar foreign, federal or state law to the extent applicable to this
Guarantee and the obligations of each Guarantor hereunder.  To effectuate the
foregoing intention, the Beneficiaries and the Guarantors hereby irrevocably
agree that the obligations of the parties under this Guarantee at any time shall
be limited to the maximum amount as will result in the obligations of such
Guarantor under this guarantee not constituting a fraudulent transfer or
conveyance.

2.5

Any and all payments by or on account of any obligation of any Guarantor
hereunder shall be made free and clear of, and without deduction for, any taxes
or other withholdings or deductions.

2.6

Each Guarantor assumes all responsibility for being and keeping itself informed
of the financial condition and assets and liabilities of the Group, and of all
other circumstances bearing upon the risk of non-payment of the guaranteed
obligations and the nature, scope and extent of the risks that such Guarantor
assumes and incurs hereunder, and agrees that none of the Beneficiaries will
have any duty to advise such Guarantor of information known to it or any of them
regarding such circumstances or risks.

3.

CONTINUING GUARANTEE OF PAYMENT

3.1

The guarantee constituted by this Guarantee shall be continuing and shall extend
to the ultimate balance of the Guaranteed Amounts and to the performance in full
of all obligations guaranteed hereunder, regardless of any intermediate payment
or discharge in whole or in part or performance in part.  Each Guarantor further
agrees that its guarantee hereunder constitutes a guarantee of payment when due
(whether at the stated maturity, by acceleration or otherwise) and not of
collection, and waives any right to require that any resort be had by any
Beneficiary to any security held for the payment of the obligations guaranteed
hereunder.

4.

DISCHARGE AND RELEASE

4.1

The Guarantors may not terminate this Guarantee by notice to the Beneficiaries
or otherwise.





5







4.2

Subject to clauses 4.1 and 4.3, upon the occurrence of a Qualified Public
Listing and conversion of all of the shares of Series A Preferred Stock into
Common Stock (the Specified Date), the Beneficiaries shall, at the request and
cost of the Guarantors, discharge or release each of the Guarantors by written
instrument signed by the Beneficiaries, provided, however, that this Guarantee
shall continue in full force and effect, and the Guarantors shall not be
released or discharged with respect to, (i) any unpaid Guaranteed Amount payable
as of the Specified Date or (ii) any Guaranteed Amount arising under Section 2.2
of the Purchase Agreement (whether payable as of the Specified Date or
thereafter), until, in either case, such Guaranteed Amounts have been
irrevocably paid in full.

4.3

Each Guarantor agrees that its guarantee hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Guaranteed Amount is rescinded or must otherwise be
restored by any Beneficiary upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any member of the Group or any other person or
entity, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, any member of the Group or
any other person or entity or any substantial part of its property, or
otherwise.

5.

WAIVER OF DEFENCES

5.1

The obligations of each Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
obligations guaranteed hereunder or otherwise (other than defense of payment or
performance).  Without limiting the generality of the foregoing, the obligations
of any Guarantor hereunder shall not be released, discharged, diminished or
impaired by (i) the renewal, extension, modification or alteration, with or
without the knowledge or consent of such Guarantor, of the Purchase Agreement or
any of the other Transaction Documents or of any liability or obligation of the
Company thereunder or of any document or instrument under which the Guaranteed
Amounts or other obligations guaranteed hereunder arise, (ii) any forbearance or
compromise granted to the Company except to the extent of such forbearance or
compromise, (iii) any change in corporate structure or ownership of any member
of the Group or the bankruptcy, insolvency, liquidation, receivership,
dissolution, winding-up or termination of any member of the Group or the fact
that at any time any member of the Group does not exist, (iv) the inaccuracy of
any of the representations and warranties of the Company or any other person
under the Purchase Agreement or any of the other Transaction Documents, (v) any
neglect, delay, omission, failure or refusal of the Company or any other person
to take or prosecute any action in connection with the Purchase Agreement or any
of the other Transaction Documents, (vi) the full or partial release of the
Company on any liability or obligation, except that Guarantors shall be released
pro tanto to the extent the Beneficiaries expressly release the Company from
liability with respect to the Guaranteed Amounts or other obligations guaranteed
hereunder, or (vii) any other circumstance relating to the Guaranteed Amounts or
other obligations guaranteed





6







hereunder that might otherwise constitute a legal or equitable discharge of or
defense to such Guarantor not available to the Company who is liable for such
obligations.

5.2

Each Guarantor waives presentment to, demand of payment from and protest to the
Company or any other person of any of the obligations guaranteed hereunder, and
also waives notice of acceptance of its guarantee and notice of protest for
non-payment. Each Guarantor further waives notice of (i) the creation, renewal,
extension, modification, alteration or existence of any liability or obligation
of the constituting part of the obligations guaranteed hereunder, and (ii) any
breach of or default in the performance of the obligations guaranteed hereunder.

5.3

Each Guarantor hereby irrevocably and unconditionally agrees not to exercise any
right of subrogation, contribution, indemnity, reimbursement or similar rights
against the Company with respect to any payments it makes under this Guarantee
until this Guarantee has been terminated.  If any amounts are paid to any
Guarantor in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Beneficiaries and shall forthwith be paid
to the Lead Investor to be held as security for the obligations guaranteed
hereunder, whether matured or unmatured.

6.

DEMANDS

6.1

Demands under this Guarantee may be made from time to time, and the liabilities
and obligations of the Guarantors under this Guarantee may be enforced,
irrespective of:

(a)

whether any demands, steps or proceedings are being or have been made or taken
against the Company and/or any third party; or

(b)

whether or in what order any security to which the Beneficiaries may be entitled
in respect of the Guaranteed Amounts and the other obligations guaranteed
hereunder is enforced.

7.

REPRESENTATIONS AND WARRANTIES

7.1

Each Guarantor acknowledges that the Beneficiaries have entered into the
Transaction Documents on the basis of, and in full reliance on, representations
in the following terms; and each Guarantor now represents and warrants as
follows:

(a)

it has and will have necessary power and authority to execute, deliver, perform,
and take all actions contemplated by this Guarantee and all such action has been
duly and validly authorized by all necessary corporate proceedings on its part.
 This Guarantee has been duly and validly executed and delivered by such
Guarantor and constitutes the legal, valid and binding obligation of such
Guarantor, enforceable against such Guarantor in accordance with its terms;

(b)

no governmental action or approval is or will be necessary in connection with
execution and delivery of this Guarantee, consummation of the transactions
herein or therein contemplated, or performance of or compliance with the





7







terms and conditions hereof.  Neither the execution and delivery of this
Guarantee, nor consummation of the transactions herein contemplated, nor
performance of or compliance with the terms and conditions hereof by such
Guarantor, does or will (i) violate, conflict with or be inconsistent with any
law, or violate, conflict with, be inconsistent with, or result in a breach of
the articles of incorporation, by-laws or other constituent documents of such
Guarantor, (ii) result in a default (or give rise to any right of termination,
cancellation or acceleration) under any of the terms, conditions or provisions
of any note, license, agreement or other instrument or obligation to which such
Guarantor is a party or by which such Guarantor or any of its assets may be
bound, or (iii) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to such Guarantor or any of its assets.

(c)

There is no claim, action, proceeding or investigation pending or, to the
knowledge of such Guarantor, threatened against such Guarantor before any court
or governmental or regulatory authority or body that would prevent or delay in
any material respect the performance by such Guarantor of the guarantee
contemplated hereby.  Such Guarantor is not subject to any judgment or
outstanding order, writ, injunction or decree that would have a material adverse
effect on its ability to perform its obligations under this Guarantee or that
would prevent or delay in any material respect the performance by such Guarantor
of its obligations under this Guarantee.

7.2

The representations made by each Guarantor in Clause 7.1 will survive the
execution of this Guarantee and will be deemed to be repeated upon the falling
due of any payment by the Company under the Transaction Documents with reference
to the facts and circumstances then existing.

8.

UNDERTAKINGS

8.1

The Key Shareholders undertake with the Beneficiaries, from the date of this
Guarantee until the Guaranteed Amounts have been unconditionally and irrevocably
paid and discharged in full to the satisfaction of the Beneficiaries and the
other obligations guaranteed hereunder have been performed in full to the
satisfaction of the Beneficiaries, as follows:

(a)

Until the completion of a Qualified Public Listing or with the prior written
consent of the holders of more than 75% of the then outstanding shares of the
Series A Preferred Stock, the Key Shareholders shall, directly or indirectly,
own at least fifty percent (50%) of the total voting power represented by the
voting securities of the Company or its successor entity at any time;

(b)

Prior to the completion of a Qualified Public Listing, no Key Shareholder shall,
without the prior written consent of the holders of more than 75% of the then
outstanding shares of the Series A Preferred Stock, sell, assign, transfer,
pledge or grant a security interest in any shares of Common Stock held by such
Key Shareholder (it being understood that any such consent may require,





8







among other things, a pro rata right of co-sale be afforded to the
Beneficiaries);

(c)

the Guarantors shall not claim as creditors of the Company or any co-surety in
competition with the Beneficiaries; and

(d)

if, notwithstanding paragraphs (b) and (c) above, the Guarantors hold or receive
any such security, moneys or property, it shall hold such security, moneys or
property on trust for the Beneficiaries and they shall forthwith pay or transfer
the same to the Beneficiaries.

For purposes of the covenants in this Clause 8.1 only, the Guarantors
acknowledge and agree that if any of the Guarantors refuses to perform its
obligations under this Clause 8.1, monetary damages alone will not be adequate
to compensate the Beneficiaries for their injuries.  The Beneficiaries shall,
therefore, in addition to any other remedy that may be available to it, be
entitled to obtain injunctive relief to prevent breaches of the covenants
contained in Clause 8.1.  If any action, suit, or proceeding is instituted by
any Beneficiary to enforce the covenants contained in Clause 8.1, the Guarantors
hereby waive the defense that there is an adequate remedy at law.  

9.

NOTICES

(a)

All communications under this Guarantee shall be in writing and in English and
shall be delivered by hand or facsimile or mailed by overnight courier or by
registered mail or certified mail, postage prepaid:

(i)

if to a Beneficiary, at the address or facsimile number set forth on Schedule
2.1 to the Purchase Agreement, or at such other address or facsimile number as
the Beneficiary may have furnished the Guarantors in writing, with a copy (which
shall not constitute notice) to:

Lovells LLP

11th Floor, One Pacific Place

88 Queensway

Hong Kong

Attention: Owen Chan

Facsimile: (852) 2219 0222




(ii)

if to a Guarantor at c/o Anqing Zhongxi Yao, Ltd., No 2, Jing Jiu Road, Middle
Wei Er Road, Industrial Park 1.3, Development Zone, Anqing City, Anhui Province,
PRC (facsimile: (86) 556-5523735), Attention: Pang Tuck Wing, Chief Financial
Officer, or at such other address or facsimile number as the Guarantors may have
furnished the Beneficiaries in writing, with a copy (which shall not constitute
notice) to:





9







Freshfields Bruckhaus Deringer
11/F, Two Exchange Square
Central, Hong Kong
(facsimile: (852) 2810 6192)
Attention: Calvin Lai

(b)

Any notice so addressed shall be deemed to be given:  if delivered by hand or
facsimile, on the date of such delivery; if mailed by courier, on the first
Business Day following the date of such mailing; and if mailed by registered or
certified mail, on the third Business Day after the date of such mailing.

10.

INVALIDITY

If any provision of this Guarantee becomes invalid, illegal or unenforceable in
any respect under any law, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired.

11.

GOVERNING LAW

This Guarantee shall and all claims arising out of or relating to this Guarantee
and the transactions contemplated hereby shall be governed by the laws of the
state of New York, without regard to the conflicts of law principles that would
result in the application of any other law other than the law of the State of
New York.

12.

DISPUTE RESOLUTION

12.1

Arbitration

Any dispute, controversy or claim arising out of or relating to this Guarantee,
including the validity, invalidity, breach or termination thereof, shall be
finally settled by arbitration under the United Nations Commission of
International Trade Law Arbitration Rules (the Rules) in accordance with the
Hong Kong International Arbitration Centre Procedures for the Administration of
International Arbitration in force when the Notice of Arbitration is submitted
in accordance with these Rules.  There shall be three (3) arbitrators.  The
language of the arbitration shall be English.

The appointing authority shall be the Hong Kong International Arbitration
Centre.  The place of arbitration shall be in Hong Kong.

12.2

Effect of this Guarantee during Arbitration

During the conduct of any arbitration proceedings pursuant to this Clause 12,
this Guarantee shall remain in full force and effect in all respects except for
the matter under arbitration and the parties shall continue to perform their
obligations hereunder, except for those obligations involved in the matter under
dispute, and to exercise their rights hereunder.

12.3

Consolidation





10







(a)

The parties to this Guarantee, the parties to the other Transaction Documents
and their successors and assigns are bound by this arbitration agreement and by
the arbitration agreements contained in each of the other Transaction Documents
(collectively, the Arbitration Agreements) and the parties to the Arbitration
Agreements agree to the consolidation of arbitrations in accordance with the
provisions of this Clause 12.3.

(b)

In the event of two or more arbitrations having been commenced under one or more
of the Arbitration Agreements, the tribunal in the arbitration first filed (the
First Tribunal) may in its sole discretion, upon the application of any party to
the arbitrations so commenced, order that the proceedings be consolidated before
the First Tribunal if (i) there are issues of fact and/or law common to the
arbitrations, (ii) the interests of justice and efficiency would be served by
such a consolidation, and (iii) no prejudice would be caused to any party in any
material respect as a result of such consolidation, whether through undue delay
or otherwise.  Such application shall be made as soon as practicable and the
party making such application shall give notice to the other parties to the
arbitrations.  

(c)

The First Tribunal shall be empowered to (but shall not be obliged to) order at
its discretion, after inviting written (and where desired oral) representations
from the parties that all or any of such arbitrations shall be consolidated or
heard together and/or that the arbitrations be heard immediately after another
and shall establish a procedure accordingly.  All parties shall take such steps
as are necessary to give effect and force to any orders of the First Tribunal.

(d)

If the First Tribunal makes an order for consolidation, it: (i) shall
thereafter, to the exclusion of other arbitral tribunals, have jurisdiction to
resolve all disputes forming part of the consolidation order; (ii) shall order
that notice of the consolidation order and its effect be given immediately to
any arbitrators already appointed in relation to the disputes that were
consolidated under the consolidation order; and (iii) may also give such
directions as it considers appropriate (A) to give effect to the consolidation
and make provision for any costs which may result from it (including costs in
any arbitration or arbitrator rendered functus officio under this Clause 12.3);
and (B) to ensure the proper organization of the arbitration proceedings and
that all the issues between the parties are properly formulated and resolved.

(e)

Upon the making of the consolidation order, any appointment of arbitrators
relating to arbitrations that have been consolidated by the First Tribunal
(except for the appointment of the arbitrators of the First Tribunal itself)
shall for all purposes cease to have effect and such arbitrators are deemed to
be functus officio, on and from the date of the consolidation order.  Such
cessation is without prejudice to (i) the validity of any acts done or orders
made by such arbitrators before termination, (ii) such arbitrators’ entitlement
to be paid their proper fees and disbursements and (iii) the date when any claim
or defense was raised for the purpose of applying any limitation period or any
like rule or provision.





11







(f)

The Parties hereby waive any objections they may have as to the validity and/or
enforcement of any arbitral awards made by the First Tribunal following the
consolidation of disputes or arbitral proceedings in accordance with this Clause
12.3 where such objections are based solely on the fact that consolidation of
the same has occurred.

13.

MISCELLANEOUS

13.1

Judgment

To the extent permitted by applicable law, the obligation of any Guarantor in
respect of any sum due from it to any Beneficiary in any currency (the Original
Currency) shall, notwithstanding any judgment or payment in any other currency
(the Other Currency), be discharged only to the extent that on the Business Day
following receipt by such Beneficiary of any sum adjudged to be so due in the
Other Currency such Beneficiary may in accordance with normal banking procedures
purchase the Original Currency with the Other Currency; if the amount of the
Original Currency so purchased is less than the sum originally due to such
Beneficiary in the Original Currency, the Guarantors jointly and severally
agree, to the extent permitted by applicable law, as a separate obligation and
notwithstanding any such judgment or payment, to indemnify such Beneficiary
against such loss, and if the amount of the Original Currency so purchased
exceeds the sum originally due to such Beneficiary in the Original Currency,
such Beneficiary agrees to remit to the applicable Guarantor such excess.

13.2

Amendments in Writing; No Waiver; Cumulative Remedies

(a)

None of the terms or provisions of this Guarantee may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
each Guarantor and the Beneficiaries; provided, however, that any provision of
this Guarantee may be waived by the Beneficiaries in a letter or agreement
executed by the Beneficiaries or by telex or facsimile transmission from the
Beneficiaries.

(b)

The Beneficiaries shall not by any act (except by a written instrument pursuant
to Clause 12.5(a)), delay, indulgence, omission or otherwise be deemed to have
waived any right or remedy hereunder or to have acquiesced in any breach of any
of the terms and conditions hereof.  No failure to exercise, nor any delay in
exercising, on the part of any Beneficiary, any right, power or privilege
hereunder shall operate as a waiver thereof.  No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  A
waiver by the Beneficiaries of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Beneficiaries
would otherwise have on any future occasion.  The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any rights or remedies provided by law.

13.3

Counterparts





12







This Guarantee may be executed by one or more of the parties on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  Delivery of an executed
counterpart of this Guarantee by facsimile or electronic transmission shall be
effective as delivery of a manually executed counterpart of this Guarantee.

13.4

Integration

This Guarantee represents the agreement of each of the parties with respect to
the subject matter hereof and there are no promises or representations by any
Guarantor or any Beneficiary relative to the subject matter hereof not reflected
herein.

13.5

Successors and Assigns

This Guarantee shall be binding upon the successors and assigns of each
Guarantor and shall inure to the benefit of the Beneficiaries and their
respective successors, endorsees, transferees and assigns, provided, however,
that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Guarantee without the prior written consent of the
Beneficiaries and any such purported assignment, transfer or delegation without
such consent shall be null and void.

13.6

Acknowledgments

Each Guarantor hereby acknowledges that:

(c)

it has, independently and without reliance upon any representation of any of the
Beneficiaries, written or oral, and based upon such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Guarantee; and

(d)

it has been advised by counsel in negotiation, execution and delivery of this
Guarantee.




[END OF PAGE]

[SIGNATURE PAGES FOLLOW]








13













This Guarantee has been duly executed and delivered on the date first above
written.

THE GUARANTORS

KEY SHAREHOLDERS







/s/  Chi Kwong Wan

Chi Kwong Wan







/s/  Xuexiang Ai

Xuexiang Ai




EASTERN WEALTHY INTERNATIONAL INVEST LIMITED

By its sole director







By:

/s/  Xuexiang Ai




Name: Xuexiang Ai


Title:  Sole Director











[Signature page to the Guarantee]




SUBSIDIARY GUARANTORS




ROLLING RHINE HOLDINGS LIMITED




By:

  /s/    Tuck Wing Pang




Name: Tuck Wing Pang


Title:  Director







CHINA ZHONGXI YAO GROUP LIMITED




By:

  /s/    Tuck Wing Pang




Name: Tuck Wing Pang


Title:  Director








[Signature page to the Guarantee]







THE BENEFICIARIES




DBS NOMINEES (PRIVATE) LIMITED,


 

By:

/s/  Stanley Leung

Name:

Stanley Leung
Title:

Senior Vice President

 




SEAVI ADVENT EQUITY V (A) LTD,


 

By:

/s/  Teo Yi-Dar

Name:

Teo Yi-Dar
Title:

Director

 





[Signature page to the Guarantee]













EXHIBIT A
KEY SHAREHOLDERS

Name and Address

Number of Shares of Common Stock Held

Chi Kwong Wan

c/o Anqing Zhongxi Yao, Ltd., No 2, Jing Jiu Road, Middle Wei Er Road,
Industrial Park 1.3, Development Zone, Anqing City, Anhui Province, PRC

(facsimile: (86) 556-5523735)

34,237,146

Xuexiang Ai

c/o Anqing Zhongxi Yao, Ltd., No 2, Jing Jiu Road, Middle Wei Er Road,
Industrial Park 1.3, Development Zone, Anqing City, Anhui Province, PRC

(facsimile: (86) 556-5523735)

Mr. Ai is the beneficial owner of the shares held by Eastern Wealthy
International Invest Limited.

Eastern Wealthy International Invest Limited

c/o Anqing Zhongxi Yao, Ltd., No 2, Jing Jiu Road, Middle Wei Er Road,
Industrial Park 1.3, Development Zone, Anqing City, Anhui Province, PRC

(facsimile: (86) 556-5523735)

8,055,799





16










EXHIBIT B
INVESTORS

Investor Name and Address

Number of Shares

 

Series A Preferred Stock

DBS NOMINEES (PRIVATE) LIMITED,
6 Shenton Way, DBS Building Tower One, #30-01 CapMkts-Private Equity, Singapore
068809

Facsimile: (65) 6220 7487

Attention: Joan Lee Yian Tan

8,451,786

SEAVI ADVENT EQUITY V (A) LTD,
c/o #05-04/05 Odeon Towers, 331 North Bridge Road, Singapore 188720

Facsimile: (65) 6339 8247

Attention: Hoe Boon Kwee / Teo Yi-Dar

7,395,313

TOTAL

15,847,099



























18


